Montgomery, J.
This case is brought before us for review on error. The case was tried before the court without a jury, and resulted in a judgment for defendant. No finding of facts appears in the record.
The plaintiff’s brief is devoted to an argument that a different result should have been reached, the contention being that the testimony was such as entitled the plaintiff to a judgment. It has been repeatedly held that such a question cannot be considered without a finding. Plumer v. Abbey, 39 Mich. 167; Wertin v. Crocker, 47 Mich. 642 (6 N. W. 683); Morgan v. Botsford, 82 Mich. 153 (46 N. W. 230); Township of Cumming v. Schick, 94 Mich. 222 (54 N. W. 40); In re Buchan’s Estate, 100 Mich. 219 (58 N. W. 1003).
In this case it is stated in plaintiff’s supplemental brief that a request was made to the circuit judge, on the day after judgment was entered, to open the case, and permit a request for findings to be filed. This ruling does not appear in the record, and, if open to review by this court in any proceeding, cannot be considered on this appeal.
The judgment will be affirmed.
Hooker, C. J., Moore and Grant, JJ., concurred.